Exhibit 21 Registrant and Subsidiaries of the Registrant State of Organization Percent of Voting Securities Owned By the Registrant Coachmen Industries, Inc. (Registrant) Indiana Coachmen Operations, Inc. Indiana 100% Consolidated Leisure Industries, LLC Indiana 100% Consolidated Building Industries, LLC Indiana 100% Coachmen Motor Works, LLC (f/k/a Coachmen Recreational Vehicle Company, LLC) Indiana 100% Coachmen Recreational Vehicle Company of Georgia, LLC Georgia 100% Coachmen RV Group West Coast Regional Operations Center, LLC California 100% Viking Recreational Vehicles, LLC Michigan 100% Michiana Easy Livin' Country, LLC Indiana 100% All American Building Systems, LLC Indiana 100% All American Homes, LLC Indiana 100% All American Homes of Colorado, LLC Colorado 100% All American Homes of Indiana, LLC Indiana 100% All American Homes of Ohio, LLC Ohio 100% All American Homes of Iowa, LLC Iowa 100% All American Homes of North Carolina, LLC North Carolina 100% Mod-U-Kraf Homes, LLC Virginia 100% Consolidated Business Development, LLC Indiana 100% Coachmen Technology Services, Inc. Indiana 100% Coachmen Administrative Services, Inc. Indiana 100% COA Financial Services, Inc. Delaware 100% COA Finance Company, LTD Bermuda 100% Coachmen Properties, Inc. Indiana 100% Rover Industries, Inc. Ohio 100%
